DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In summary, claims 1(system) and 10 (computer program product), 16(method) are directed to a system, method or computer program product for comparing and organizing information and resolving conflicting classifications.  The underlying concept merely receives information, analyzes it, and displays the results of the analysis – this concept is not meaningfully different than concepts found by the courts to be abstract (see Electric Power Group, collecting information, analyzing it, and displaying certain results of the collection and analysis; see Cybersource, obtaining and comparing intangible data; see Digitech, organizing information through mathematical correlations; see Grams, diagnosing an abnormal condition by performing clinical tests and thinking about the results; see Cyberfone, using categories to organize store and transmit information; see Smartgene, comparing new and stored information and using rules to identify options).  Further the claimed invention appears to be something that can be performed by head and hand (Gottschalk v. Benson).  The claimed solution is not necessarily rooted in computer technology in order to overcome a problem (DDR v. Hotels.com).  Therefore, based on the activities recited in the limitations and the identified characteristics that are similar to the aforementioned decisions rendered by the courts, certain aspects of these limitations represent an idea of itself, in that they represent mental processes that can be performed in the human mind or by a human using pen and paper
The claims 1, 10 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea.  For example, claim 1 recites transform the first source data structure to a first target data structure of the plurality of target data structures of the second database such that (i) the first target data structure comprises the second coding type, and (ii) one or more target attributes associated with the first target data structure are equivalent to the one or more source attributes associated with the first source data structure; initiate, via a user interface, a presentation of the first target data structure on a display device associated with a user device. These elements are recited at a high level of generality and are well-understood, routine, and conventional activities in the GUI art.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims do not amount to significantly more than the abstract idea itself. 
Claims 2-9, 11-15 and 17-20 merely recite other additional elements that either define data types, or attributes, etc. that when looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims also do not amount to significantly more than the abstract idea itself. These claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sasidhar US 2016/0371375.
In regard to claim 1, Sasidhar disclose A system for transformation of data structures to maintain data attribute equivalency in diagnostic databases, ([0005][0006] [0037]-[0044] transform health data to episode model data in databases)
the system comprising: a first database, wherein the first database comprises a plurality of source data structures associated with a first coding type; a second database, wherein the second database comprises a plurality of target data structures associated with a second coding type; ([0036]-[0044] data sources with a predetermined format in a database and the transformed data stored in a database with a format) 
a computer apparatus including at least one processor, at least one memory device with computer-readable program code stored thereon and a network communication device; and the at least one processor being operatively coupled to the least one memory device and the network communication device, wherein the at least one processor is configured to execute the computer-readable program code to:  ([0020] [0045]-[0048] instructions stored in memory and a processor with a computer network)
receive a feature data structure, wherein the feature data structure comprises user information associated with a first user; ([0037]-[0045] [0054]-[0058] data structure with patient information) 
based on at least the user information, determine a first source data structure of the plurality of source data structures of the first database, wherein the first source data structure comprises the first coding type; ([0049]-[0054] based on user information, for example, patient ID’s admission time, etc. data record with patient information is identified) 
determine one or more source attributes associated with the first source data structure; ([0049]-[0054] patient record with patient data is determined) 
transform the first source data structure to a first target data structure of the plurality of target data structures of the second database such that (i) the first target data structure comprises the second coding type, and (ii) one or more target attributes associated with the first target data structure are equivalent to the one or more source attributes associated with the first source data structure; ([0037] [0043]-[0058] patient data is transformed to episode data with a format change and with a patient ID in the episode data also, etc.) and 
initiate, via a user interface, a presentation of the first target data structure on a display device associated with a user device. ([0048][0059]-[0062] Fig. 7-11, display search result related to a patient based on the search term on a user interface of the system) 
In regard to claim 2, Sasidhar disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the first coding type is an ICD-10 based code and the second coding type is an ICD-9 based code. ([0023] [0044]-[0048] ICD-9 and ICD-10 codes can be transformed from one format to anther format based on the alternate terms or phrased for each text data object returned from the search result in match) 
In regard to claim 3, Sasidhar disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the at least one processor is further configured to execute the computer-readable program code to: ([0045]-[0048] instructions stored in memory and a processor)
retrieve visit information associated with the first user, wherein visit information comprises one or more patient attributes; ([0049]-[0054] obtain patient admission information, for example) and
determine one or more probable target data structures of the plurality of target data structures of the second database associated with the first source data structure based on at least the visit information and the user information, wherein each of the one or more probable target data structures comprise the second coding type; ([0045]-[0058] based on the search terms of the patient admission information, from the user input, the search results are returned with a given patient episode, the transformed data could include the alternate terms or phrased for each text data object returned from the search result in match that is from one format to another) 
wherein the one or more probable target data structures are determined based on determining an inpatient principal diagnosis code, an inpatient other ICD code, an outpatient principal diagnosis code and/or an outpatient other diagnosis code. ([0045]-[0058] [0062]-[0063] determined based on the procedure codes, ICD codes, diagnosis, etc.)
In regard to claim 4, Sasidhar disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the at least one processor is further configured to execute the computer-readable program code to:
retrieve visit information associated with the first user; ([0049]-[0054] obtain patient admission information, for example)
determine one or more probable target data structures of the plurality of target data structures of the second database associated with the first source data structure based on at least the visit information and the user information, wherein each of the one or more probable target data structures comprise the second coding type, ([0044]-[0058] based on the search terms of the patient admission information, from the user input, the search results are returned with a given patient episode, the transformed data could include the alternate terms or phrased for each text data object returned from the search result in match that is from one format to another)  wherein the one or more probable target data structures comprise the first target data structure; ([0044]-[0058]  the metadata is concatenated to generate the episode data) and
determine, for each of the one or more probable target data structures, a probability of class for the first source data structure; ([0033]-[0036][0062] search results can be scored and ranked based on the rules)
wherein transforming the first source data structure to the first target data structure comprises mapping the first source data structure to the first target data structure of the one or more probable target data structures based on determining that the first target data structure comprises a highest probability of class. ([0033]-[0037] [0062] the entry with the highest score based on most search terms that matching it) 
In regard to claim 5, Sasidhar disclose The system of claim 4, the rejection is incorporated herein.
Sasidhar disclose wherein the visit information comprises one or more patient attributes selected from a group comprising a patient type, a patient class, a point of origin, an admit type, a discharge status and/or MS-DRG data. ([0021]-[0028][0049] patient information, etc.)
In regard to claim 6, Sasidhar disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the first source data structure is associated with a first ICD code of the first coding type, wherein one or more source attributes comprise an ICD type, an ICD class, a rank and/or a Present on Admission (POA) indicator. ([0047]-[0049] ICD code, admitted, etc. information) 
In regard to claim 7, Sasidhar disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the first target data structure is associated with a first ICD code of the second coding type, wherein one or more target attributes comprise an ICD type, an ICD class, a rank and/or a Present on Admission (POA) indicator. ([0044]-[0049] ICD code, admitted, etc. information are concatenated) 
In regard to claim 8, Sasidhar disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the at least one processor is further configured to execute the computer-readable program code to:
determine whether a discharge patient attribute associated with the first user succeeds a predetermined time interval; ([0026]-[0031] patient discharge information and with relative time range as a search term) and
transform the first source data structure to the first target data structure based on at least determining that the discharge patient attribute associated with the first user succeeds a predetermined time interval. ([0022]-[0031][0038] resulting conversion based on the episode which the time range is specified for a selected patient’s discharge, etc.)  
In regard to claim 9, Sasidhar disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the at least one processor is further configured to execute the computer-readable program code to:
determine whether a discharge patient attribute associated with a second user succeeds a predetermined time interval; ([0026]-[0031] resulting inverted index can be generated based on the trigger for a selected patient base on the time specified) and
retrieve a second target data structure of the plurality of target data structures of the second database, based on at least determining that the discharge patient attribute associated with the first user precedes a predetermined time interval. ([0026]-[0031][0037]-[0044] [0061]inverted index can be generated based on the trigger for a selected patient base on the time range constraints) 
In regard to claims 10-15, claims 10-15 are computer product claims corresponding to the system claims1-6 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-6.
In regard to claims 16-20, claims 16-20 are computer product claims corresponding to the system claims1-4,6 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-4,6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20080201172		 2008-08-21 		 McNamar
METHOD, SYSTEM AND COMPUTER SOFTWARE FOR USING AN XBRL MEDICAL RECORD FOR DIAGNOSIS, TREATMENT, AND INSURANCE COVERAGE
McNamar disclose a healthcare management method, system and program product comprising: extracting and/or receiving or generating a medical record comprising at least clinical examination data or laboratory results and context data therefore for a patient; creating or updating an XBRL medical record comprising XBRL data fields containing clinical examination data and/or laboratory results made over a period of time and associated metadata representing attributes at the data value level based on a medical taxonomy, the creating or updating comprising converting the clinical examination data and/or laboratory results into values in one or more of the XBRL data fields and creating from the context metadata and associating the metadata representing attributes at the data value level based on the medical taxonomy and forming links between and/or among at least two items selected from one or more of the categories of the data fields, metadata and components associated with the data fields in the XBRL medical record; obtaining data made over a period of time for that patient in a given data field; performing an algorithm on the obtained data for the at least one of the data fields to obtain an algorithm calculation result; and communicating the algorithm calculation result. … see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143